PER CURIAM.
Rose C. Powell appeals the district court’s order granting summary judgment to defendants on her civil rights complaint that alleged violations based upon the forfeiture of real property. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Powell v. Keller, No. CA-03-160-5-MU (W.D.N.C. Aug. 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED